Citation Nr: 0008213	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  96-38 169	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a fractured vertebra at L1, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



REMAND

The veteran served on active duty from April 1969 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
following a May 1996 decision by the Chicago, Illinois, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's claim for an increased rating 
for post-operative residuals of a fractured vertebra at L1.

The Board notes that the veteran's service-connected back 
disability has been rated in accordance with 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 which allows for ratings based 
on definite limited motion or muscle spasm.  Diagnostic Code 
5285.  Consequently, consideration must now be given to the 
degree of any functional loss caused by pain such as has been 
repeatedly complained of by the veteran.  DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion require 
consideration of functional losses due to pain, etc.).

Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (1998).  In DeLuca v. Brown, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) 
noted that the VA examination relied on to rate the veteran's 
disability had merely included findings as to the range of 
motion without accounting for factors enumerated in § 4.40.  
The Court cited the case of Bierman v. Brown, 
6 Vet. App. 125, 129 (1994) in which 38 C.F.R. § 4.10 was 
quoted for the proposition that a rating examination must 
include a "full description of the effects of disability 
upon the person's ordinary activity."  DeLuca, at 206 
(emphasis added).  In order to effectuate this requirement, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.  This is what is now required in the veteran's 
case.

When seen by VA in October 1998 the veteran's complaints of 
chronic low back pain were noted.  Additionally, clinical 
findings relative to his back were made, which included range 
of motion studies that disclosed forward flexion to 60 
degrees, backward extension to 10 degrees, right lateral 
flexion to 15 degrees, left lateral flexion to 25 degrees, 
and left and right rotation to 0 degrees.  However, while the 
examiner reported that the veteran did not try to rotate his 
back because of fear of pain and that the veteran's back did 
not show fatigue, weakness, lack of endurance, muscle spasms, 
tenderness, postural abnormalities, or fixed deformities, no 
attempt was made to quantify the veteran's pain with use in 
terms that can be used to apply the pertinent rating 
criteria.  Consequently, it may be said that the examination 
report was not responsive to the mandate of DeLuca that the 
examiner express the functional losses experienced by the 
veteran in terms that can be used to apply the criteria of 
the applicable diagnostic codes.  For example, while a 
veteran may have almost normal range of motion demonstrated 
in a clinical setting, his functional loss due to pain or 
flare-ups may be comparable to a disability level 
contemplated by more severe limitation of motion.  If so, he 
must be rated accordingly.  The only way to apply this rule 
is for the examiner to provide his/her best judgment as to 
the level of disability caused by the pain with use or flare-
ups, etc., and to report such an opinion in terms that can be 
used to apply the rating criteria.

Therefore, because governing regulations provide that VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran, and because the 
veteran's service-connected disability contemplates 
limitation of motion, a remand for a VA examination to 
ascertain the degree of low back impairment is required.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991); Massey v. Brown, 
7 Vet. App. 204 (1994).  

The Board notes that the RO, in October 1997, received a 
September 1997 decision from the Social Security 
Administration (SSA) which shows the veteran was entitled to 
disability benefits, in part, because of his low back 
disorder.  However, copies of all the medical evidence on 
which that decision was based were not forwarded to the RO.  
Therefore, on remand, the RO should obtain such records.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

Additionally, the Board notes that the veteran requested a 
hearing before a member of the Board at the RO.  This was 
done on a VA Form 9 received in March 1999.  However, it is 
not entirely clear that the veteran still desires such a 
hearing, especially in light of an earlier indication that he 
did not desire such a hearing.  This should be clarified by 
the RO and any requested hearing scheduled.  

This case is REMANDED to the RO for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.

2.  The RO should obtain and associate 
with the record copies of all medical 
records relied on by the SSA in its 
September 1997 decision.

3.  The veteran should be scheduled for 
VA orthopedic and neurologic evaluations 
to determine the extent of his service-
connected disability.  The examiner(s) 
should review the claim's file, examine 
the veteran, and provide findings that 
take into account all functional 
impairments due to his service-connected 
disability, including problems such as 
pain, incoordination, weakness, 
fatigability, abnormal movements, etc.  
See 38 C.F.R. §§ 4.40, 4.45 (1999).  The 
orthopedic examiner should identify each 
functional debility legitimately 
experienced by the veteran solely due to 
service-connected disability.  Functional 
loss due to such difficulties affecting 
the back should be equated with 
additional loss in range of motion due to 
these factors.  See DeLuca, supra.  Any 
postoperative scarring and symptoms 
related thereto should be described.  The 
neurologic examiner should report if the 
veteran has any neurologic impairment due 
to service-connected disability and, if 
so, it should be set forth in detail.  
The degree of neurologic impairment, if 
any, should be characterized as mild, 
moderate, or severe for each nerve 
affected.

4.  The RO should undertake any 
additional development suggested by the 
evidence obtained.  Thereafter, 
adjudicatory action should be taken on 
the basis of the entire record.  
Adjudication of the claim should include 
consideration by the RO of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, 4.71, 4.71a, 
4.118, 4.124a (1999) and the precepts of 
DeLuca, supra.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).

5.  The RO should ascertain whether the 
veteran still desires a personal hearing 
at the RO before a member of the Board.  
If so, arrangements should be made for 
the veteran to appear.  If the veteran no 
longer desires a hearing he should be 
asked to say so in writing.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, and appear at any 
requested hearing, the claims folder should be returned to 
this Board for further appellate review.  No action is 
required of the veteran until further notice is received.  
The purpose of this remand is to procure clarifying data and 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issue.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


